internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-116107-99 date date re legend r family_trust decedent spouse dollar_figurex state date dear this is in response to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever a marital trust trust b into a gst exempt trust and a gst nonexempt trust and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt gst_trust in decedent and spouse established a revocable_trust the r family_trust at that time decedent and spouse transferred their community_property and separate_property to the r family_trust when decedent died on date survived by spouse and four children all of his property both real and personal passed to the r family_trust under the terms of his will spouse is the executrix of decedent’s estate and successor trustee of the r family_trust under the terms of the r family_trust upon the decedent’s death the decedent’s assets were divided into two trusts trust b and trust c trust b and trust c are to consist of the decedent’s share of the couple’s community_property as well as the decedent’s separate_property trust b is to be funded with an amount equal to the maximum marital_deduction allowable for the decedent’s estate reduced by the value of all other_property interests includible in the estate of the decedent that otherwise qualified for the marital_deduction and the amount that will result in no federal estate_tax after allowing for the unified_credit and the credit for state death the balance of decedent’s assets passed to trust c trust b was intended to be a qualified_terminable_interest_property qtip_trust within the meaning of sec_2056 the terms of the r family_trust specifically authorized the successor trustee to make the sec_2056 election qtip_election to qualify trust b for the federal estate_tax_marital_deduction the trust agreement also authorized the executrix to sever trust b into a generation-skipping_transfer gst exempt trust and a gst nonexempt trust and to make the election under sec_2652 reverse_qtip_election with respect to the exempt trust during spouse’s life spouse is to receive all of the net_income of trust b payable at least monthly upon the death of spouse in accordance with spouse’s testamentary special_power_of_appointment the assets of trust b are to be distributed to or for the benefit of decedent’s children or their wives the trustee shall pay or apply as much of trust c net_income and principal to or for the benefit of spouse during her lifetime as the trustee deems necessary for her proper health support maintenance and education upon the death of spouse trust c shall be distributed in trust for the benefit of decedent’s children decedent's_estate filed a federal estate_tax_return on date on schedule m of the decedent's_estate tax_return the estate made an election to treat all of trust b as qtip under sec_2056 trust b was valued at dollar_figurex on the estate_tax_return the estate’s attorney however failed to sever trust b as authorized under the terms of the r family_trust into a gst exempt trust and a gst nonexempt trust prior to the time prescribed for filing the decedent’s estate_tax_return the estate’s attorney also failed to file a schedule r with the estate_tax_return on which the sec_2652 reverse_qtip_election with respect to the exempt trust b is to be signified on date spouse as executrix of decedent’s estate filed with the internal_revenue_service an amended estate_tax_return containing a schedule r on which spouse reported the severance of trust b into two trusts a gst exempt trust and a gst nonexempt trust spouse also unequivocally signified that the election under sec_2652 was being made with respect to the exempt trust b sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt chapter as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that in general the severance of a_trust that is included in the transferor’s gross_estate into two or more trusts is recognized for gstt purposes if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor in accordance with sec_301_9100-1 of the procedure and administration regulations sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections under sec_301_9100-3 requests for extensions of time for regulatory elections that do not meet the requirements for an automatic_extension of time under sec_301_9100-2 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied upon a qualified_tax professional to make the election and the tax professional failed to make or advise the taxpayer to make the election in this case the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently an extension of time for severing trust b pursuant to sec_26_2654-1 into a gst exempt trust and a gst nonexempt trust and an extension of time for making the reverse_qtip_election under sec_2652 with respect to the exempt trust b is granted until days after the date of this letter we note that the extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption consequently in this case decedent’s remaining gstt exemption is allocated under the deemed_allocation rules to the exempt trust b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as we have specifically ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be forwarded to the service_center where the election was filed a copy is enclosed for that purpose sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purpose copy of letter
